Citation Nr: 0919203	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  02-20 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral degenerative 
joint disease of the hips. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The Veteran served on active duty from August 1978 to 
December 1991.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. The Board previously remanded this case 
in August 2004, and December 2006. 

For the reasons indicated below, the appeal is again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC. VA will notify the Veteran if further action 
is required.


REMAND

This case is remanded to ensure that notification of the 
development that has transpired and of the Veteran's 
opportunity to submit additional evidence is sent to his 
proper current address on file. The Board is also requesting 
one further service records inquiry. 

In its prior December 2006 remand, the Board directed that 
the RO/AMC undertake necessary measures to obtain all STRs 
and records from the Veteran's service personnel file, as 
these were essential to adjudicating his claim. The Board 
further provided that as comprehensive service records up to 
that point were missing, the Veteran should be advised that 
he may submit alternate sources of evidence to substantiate 
his account of in-service injury, i.e., lay statements, 
employment records, or other competent sources of evidence. 
See VA Adjudication Procedure Manual, Revised, M21-1MR, Part 
III.iii.2.E.27 (December 13, 2005).

The RO/AMC obtained the Veteran's complete personnel file 
from the National Personnel Records Center (NPRC). There were 
no further medical records enclosed, and accompanying 
documentation noted that available STRs were furnished on 
previous instances. To this extent, the Board's remand 
directives were met.               The October and November 
2008 development letters to the Veteran requesting 
alternative sources of evidence nonetheless clearly were sent 
to the wrong address, rather than the updated address of 
record the Veteran himself had first provided in February 
2006. The February 2009 Supplemental Statement of the Case 
(SSOC) was also sent to the wrong address. Both development 
letters and the SSOC were returned as undeliverable mail. 
Consequently, the RO/AMC should re-issue the development 
letters, as well as SSOC upon obtaining all further evidence 
in this matter, and send these documents to the correct 
designated location.   

The Board also presently finds that an additional attempt to 
obtain pertinent service treatment records is warranted. The 
NPRC's above-referenced response to a records inquiry 
specifically stated that the original STRs were accounted for 
in August 2004. Reviewing the NPRC's previous August 2004 
report, that agency did not locate any STRs besides a January 
1991 separation examination already on file. However, the 
NPRC advised that a further search for "clinical records" 
(presumably hospitalization records) was possible with the 
correct identifying information. In February 2005, the RO 
requested inpatient clinical records for a hip disorder and a 
physical profile from throughout the Veteran's entire period 
of active duty service, to which the NPRC responded that the 
search must be limited to a one-year time period at a 
specific facility. The RO has not since taken further action. 
There is information of record from the Veteran that on or 
around 1990 a physician at the base hospital in Hanau, 
Germany informed him that he had hip problems, and he 
received a physical profile for this condition up until the 
time of separation in 1991. In view of this information, and 
absence of complete STRs, a further records search to obtain 
corresponding clinical records should be completed. See also 
38 C.F.R. § 3.159(c)(2) (2008) (VA will undertake reasonable 
efforts to obtain relevant records in the custody of a 
Federal department or agency). 

Moreover, provided this or any other evidentiary developments 
results in obtaining competent evidence of in-service injury 
or medical treatment for a bilateral hip disorder, then the 
RO/AMC should request a VA medical opinion to determine the 
etiology of the same. See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008) (VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the National 
Personnel Records Center and any other 
appropriate records depository, and 
request all records pertaining to 
treatment for a hip disorder at the base 
hospital in Hanau, Germany (which since 
been closed) from December 1989 to 
November 1990, and also from December 1990 
to December 1991. Attempt to determine 
also whether the Veteran was placed on a 
physical profile due to bilateral hip 
problems during this timeframe. In 
requesting these records, the RO/AMC 
should follow the current procedures of 38 
C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities. All records/responses received 
should be associated with the claims file.

2.	The RO/AMC should send another letter 
to the Veteran at his current address of 
record that specifically advises him of 
any and all alternative sources of 
information to substantiate his account of 
any in-service injuries relevant to a 
claimed bilateral hip disorder, i.e., 
statements from service medical personnel; 
statements from individuals who served 
with him ("buddy" certificates or 
affidavits); employment physical 
examinations; and other qualifying sources 
of information. The RO/AMC should then 
attempt to obtain any other records 
identified by the Veteran that would 
substantiate his claim, based upon the 
information provided.

3.	Provided that the above-requested 
actions result in some evidence of in-
service injury and/or documented treatment 
for symptoms or complaints or a hip 
disorder, return the claims folder to the 
physician who conducted the VA examination 
of April 2006. If the examiner is not 
available, or is no longer employed by VA, 
schedule the Veteran for an examination by 
an orthopedist who has not seen him 
previously. The purpose of the examination 
is to determine whether diagnosed 
bilateral degenerative joint disease of 
the hips is etiologically related to 
service.

The following considerations will govern 
the examination:

a.	The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. The examiner must 
acknowledge receipt and review of the 
claims folder, the medical records 
obtained and a copy of this remand.

b.	All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled. 

c. In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record. The VA 
examiner should express an opinion as 
to whether the Veteran's diagnosed 
bilateral degenerative joint disease 
of the hips originated during his 
active duty service. In providing the 
requested determination, the 
physician should take into 
consideration both the documented 
service records and the Veteran's own 
competent assertions as to any in-
service injury. To the extent the 
personnel file records reflect that 
the Veteran was involved in auto 
accidents in March 1988 and January 
1991 that were attributed to his 
alcohol impairment, these incidents 
cannot provide any substantiation for 
a causal relationship to service as 
by regulation such incidents are not 
to be recognized as having occurred 
within the line of duty.

The examiner must state the medical 
basis or bases for this opinion. If 
the examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

4.	When the actions requested have been 
completed, undertake any other indicated 
development, if deemed by the RO/AMC to be 
appropriate under the law. Then 
readjudicate the issue of entitlement to 
service connection for bilateral 
degenerative joint disease of the hips.

5.	The RO/AMC must ensure that all 
directed factual and medical development 
as noted above is completed. In the event 
that any examination report does not 
contain sufficient detail, the RO/AMC must 
take appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2 (If the 
findings on an examination report are 
incomplete, it is incumbent upon the 
rating board to return the report as 
inadequate for evaluation purposes.). If 
the benefit sought on appeal             
is not granted to the Veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental Statement 
of the Case at his most recent address of 
record, and afforded an opportunity to 
respond. Thereafter, if in order, the case 
should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts. It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary. Where the remand orders of the Board or the 
Courts    are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance. Stegall v. West, 
11 Vet. App. 268, 271 (1998).

While no action is required of the Veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the Veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO,          is necessary for a comprehensive 
and correct adjudication of his claim. 

The Veteran is advised that it is his responsibility to 
report for any scheduled examination and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2008). In the 
event that the Veteran does not report for a scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address. It should also be indicated whether any notice 
that was sent was returned as undeliverable.

The Veteran need take no action unless he is notified to do 
so. He has the right to submit any additional evidence and/or 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

(CONTINUED ON THE NEXT PAGE)





This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




